           Case 3:18-cv-02029-SI        Document 26       Filed 05/15/20      Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 RICHARD S.1,                                          Case No. 3:18-cv-2029-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


Bruce W. Brewer, P.O. Box 421, West Linn, OR 97068. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Jeffrey E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff Richard S. brings this action pursuant to § 205(g) of the Social Security Act

(“the Act”), as amended, 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the



       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
         Case 3:18-cv-02029-SI         Document 26       Filed 05/15/20     Page 2 of 13




Commissioner of the Social Security Administration (“the Commissioner”) denying Plaintiff’s

application for disability insurance benefits (“DIB”) under Title II of the Act. For the following

reasons, the Commissioner’s decision is REVERSED and REMANDED for further proceedings

consistent with this opinion.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
         Case 3:18-cv-02029-SI        Document 26       Filed 05/15/20     Page 3 of 13




                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff applied for disability insurance benefits (“DIB”) on April 27, 2015. AR 15. In

his application, he alleged disability beginning April 19, 2015. Id. Plaintiff’s claim was denied

initially on January 5, 2016 and upon reconsideration on June 16, 2016. Id. Plaintiff appealed

and testified at a hearing held before an Administrative Law Judge (“ALJ”). Plaintiff had

regained the ability to work and thus asked the ALJ to consider a closed period of disability

ending October 31, 2016. AR 329. On December 1, 2017, the ALJ issued a decision finding that

Plaintiff was not disabled. Id. Plaintiff timely appealed the ALJ’s decision to the Appeals

Council, which denied the request for review, making the ALJ’s decision the final decision of the

Commissioner of Social Security (“Commissioner”). AR 1. Plaintiff was born on February 12,

1971, making him 44 years old at the time of the alleged disability onset. AR 138.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay


PAGE 3 – OPINION AND ORDER
         Case 3:18-cv-02029-SI       Document 26        Filed 05/15/20     Page 4 of 13




              or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
              such work, she is not disabled within the meaning of the Act. 20 C.F.R.
              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).



PAGE 4 – OPINION AND ORDER
         Case 3:18-cv-02029-SI        Document 26        Filed 05/15/20      Page 5 of 13




       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one of the sequential analysis, the ALJ found that Plaintiff met the insured status

requirements of the Social Security Act and had not engaged in substantial gainful activity since

the date of alleged disability onset. AR 17. At step two, the ALJ found that Plaintiff has the

following severe impairments: visual impairment, traumatic brain injury, head fracture, and spine

disorder. AR 18-19. At step three, the ALJ determined that Plaintiff does not have an impairment

that meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. AR 19-20.

       At step four, the ALJ determined Plaintiff’s RFC and found that Plaintiff could perform

light work,

               except the claimant can never climb ladders, ropes, or scaffolds;
               the claimant is limited to frequent balancing, and all other postural
               activity is limited to occasional; the claimant is limited to frequent
               near acuity, far acuity, and depth perception; the claimant is
               limited to occasional field of vision; and the claimant is limited to


PAGE 5 – OPINION AND ORDER
         Case 3:18-cv-02029-SI          Document 26        Filed 05/15/20      Page 6 of 13




                no exposure to hazards, such as moving mechanical parts and
                unprotected heights.

AR 20. Based on these limitations, the ALJ found that Plaintiff was able to perform his past

relevant work as a dispatcher. AR 26. The ALJ nonetheless proceeded to step five and

alternatively found that, considering Plaintiff’s age, education, work experience, and RFC,

Plaintiff could perform jobs that exist in significant numbers in the national economy,

specifically the jobs of sales attendant, electronics worker, and storage facility rental clerk.

AR 27. The ALJ thus concluded that Plaintiff was not disabled. Id.

                                           DISCUSSION

        Plaintiff alleges that he was disabled after an accident at work in April 2015. AR 21. A

large cement block hit Plaintiff in the forehead, causing him to suffer comminuted and depressed

anterior and posterior table frontal sinus fractures, bilateral orbital fractures, and bilateral LeFort

fractures. Id. Plaintiff was admitted to the hospital after visiting the emergency room, where he

was intubated by anesthesia and taken to the operating room for cranial decompression. Id.

Because of these injuries, Plaintiff alleged that he could not work during the period between

April 19, 2015 and October 31, 2016. AR 20.

A. Plaintiff’s Credibility

        Plaintiff contends that the ALJ erred by rejecting Plaintiff’s subjective symptom

testimony without a clear and convincing reason for doing so. Specifically, Plaintiff faults the

ALJ for rejecting Plaintiff’s symptom testimony in general terms rather than by articulating

specific parts of Plaintiff’s testimony that she found not credible and identifying the evidence

that undermined that testimony.




PAGE 6 – OPINION AND ORDER
           Case 3:18-cv-02029-SI      Document 26        Filed 05/15/20     Page 7 of 13




       A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25, 2017).2 There is a two-step

process for evaluating a claimant’s testimony about the severity and limiting effect of the

claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must

determine whether the claimant has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the pain or other symptoms

alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).


       2
         Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by SSR
16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy. SSR 16-
3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166 (Mar.
16, 2016). Because, however, case law references the term “credibility,” it may be used in this
Opinion and Order.



PAGE 7 – OPINION AND ORDER
         Case 3:18-cv-02029-SI          Document 26      Filed 05/15/20     Page 8 of 13




       Consideration of subjective symptom testimony “is not an examination of an individual’s

character,” and requires the ALJ to consider all of the evidence in an individual’s record when

evaluating the intensity and persistence of symptoms. SSR 16-3p, available at 2016

WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4. The Commissioner further recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications and treatments used, and

other methods used to alleviate symptoms; (2) medical source opinions, statements, and medical

reports regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity, persistence, and

limiting effects of an individual’s symptoms; and (3) non-medical source statements, considering

how consistent those statements are with the claimant’s statements about his or her symptoms

and other evidence in the file. See id. at *6-7.

       The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for discounting the claimant’s testimony are upheld. See Batson

v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,

discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).




PAGE 8 – OPINION AND ORDER
         Case 3:18-cv-02029-SI         Document 26        Filed 05/15/20      Page 9 of 13




       The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms. AR 21. The ALJ also found that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of those symptoms were not entirely

consistent with the evidence in the record. Id. Specifically, the ALJ pointed to medical records

that showed Plaintiff’s condition improved over time and that his “activities of daily living were

fairly strong.” AR 20-21. Plaintiff reported that he was able independently to care for his

personal hygiene, perform household chores and prepare meals, go grocery shopping, and lift

weights. AR 20. The ALJ emphasized that Plaintiff returned to part-time work during the

claimed period of disability, painting tennis backboards and sawing and sanding lumber. AR 21.

Plaintiff also testified that he began working full-time as a forklift operator in 2017, after the

period in which Plaintiff claimed he was disabled. Id.

       1. Objective Medical Evidence

       An ALJ may consider the lack of corroborating objective medical evidence as one factor

in “determining the severity of the claimant’s pain.” Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001). The ALJ may not, however, reject subjective pain testimony solely because it

was not fully corroborated by objective medical evidence. Robbins, 466 F.3d at 883; see also 20

C.F.R. § 404.1529(c)(2) (noting that the Commissioner will not “will not reject your statements

about the intensity and persistence of your pain or other symptoms or about the effect your

symptoms have on your ability to work solely because the available objective medical evidence

does not substantiate your statements”).

       The ALJ stated that medical records showing improvement in Plaintiff’s symptoms over

time undermined Plaintiff’s testimony that he was disabled. The ALJ went on to identify specific

portions of the record supporting her conclusion that Plaintiff’s condition improved. But Plaintiff

did not contend that his symptoms never improved. In fact, Plaintiff had returned to full-time


PAGE 9 – OPINION AND ORDER
           Case 3:18-cv-02029-SI       Document 26       Filed 05/15/20      Page 10 of 13




work eight months before the hearing and claimed disability only for a closed period.3 The Court

does not understand how mere improvement in Plaintiff’s condition, by itself, is relevant to

whether the condition was disabling during a discrete period. The ALJ did not explain when or

why any of the medical evidence showed that Plaintiff’s condition had improved enough that he

was no longer disabled. In this regard, the ALJ did not identify clear and convincing evidence for

discounting Plaintiff’s subjective symptom testimony, particularly because Plaintiff did not

dispute that his condition had improved.

       2. Activities of Daily Living

       The ALJ also found that Plaintiff’s daily activities were even more important evidence

that Plaintiff’s subjective symptom testimony exaggerated the disabling effect of his injuries.

The ALJ noted that Plaintiff “was able to care for his personal hygiene independently, prepare

meals, and perform some household chores.” AR 24. The ALJ also pointed to portions of the

medical record that noted that Plaintiff could move on and off the table without assistance,

displayed fluid movements, and reported that he engaged in some weightlifting. AR 23. Finally,

the ALJ noted the part-time work that Plaintiff performed for a friend. That work consisted of

sawing and sanding lumber for tennis backboards and painting them. Plaintiff’s work averaged

between 10 and 12 hours per week but did not exceed 20 hours per week. AR 80.

       Daily living activities may provide a basis for discounting subjective symptoms if the

plaintiff’s activities either contradict his or her testimony or meet the threshold for transferable

work skills. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Orn v. Astrue, 495



       3
         The Court notes that Plaintiff began his current full-time position in January 2017 yet
only claimed to be disabled through October 31, 2016 because, as his representative stated at the
hearing, he felt “he was at least able to attempt some sort of full-time employment from that
point forward.” AR 76.



PAGE 10 – OPINION AND ORDER
         Case 3:18-cv-02029-SI         Document 26        Filed 05/15/20      Page 11 of 13




F.3d 625, 639 (9th Cir. 2007). For daily activities to discount subjective symptom testimony, the

activities do not need to be equivalent to full-time work; it is enough that the plaintiff’s activities

“contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1113. A claimant,

however, need not be utterly incapacitated to receive disability benefits, and completion of

certain routine activities is insufficient to discount subjective symptom testimony. See id. at

1112-13 (noting that a “claimant need not vegetate in a dark room in order to be eligible for

benefits” (quotation marks omitted)); Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004)

(“One does not need to be ‘utterly incapacitated’ in order to be disabled.”); Vertigan v. Halter,

260 F.3d 1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact that a

plaintiff has carried on certain daily activities, such as grocery shopping, driving a car, or limited

walking for exercise, does not in any way detract from her credibility as to her overall disability.

One does not need to be ‘utterly incapacitated’ in order to be disabled.” (quoting Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989))); Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998) (requiring the level of activity be inconsistent with the plaintiff’s claimed limitations

to be relevant to his or her credibility and noting that “disability claimants should not be

penalized for attempting to lead normal lives in the face of their limitations”). Moreover,

particularly with certain conditions, cycles of improvement may be a common occurrence, and it

is error for an ALJ to pick out a few isolated instances of improvement over a period of months

or years and to treat them as a basis for concluding that a plaintiff is capable of working. See

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       It is relevant that Plaintiff was able to maintain his personal hygiene, prepare meals,

perform some household chores, and engage in an unknown amount of weightlifting. Claimants,

however, need not be “utterly incapacitated” to be disabled. Vertigan, 260 F.3d at 1050.




PAGE 11 – OPINION AND ORDER
         Case 3:18-cv-02029-SI         Document 26       Filed 05/15/20      Page 12 of 13




Plaintiff’s ability to perform the relatively strenuous work of sawing, sanding, and painting is

more relevant. The ALJ, however, does not explain how this work (or, for that matter, Plaintiff’s

other activities of daily living) either contradicts Plaintiff’s testimony or meets the threshold for

transferable work skills.

       Plaintiff did not testify that he was unable to walk or lift weight and discussed his part-

time work for his friend in some detail at the hearing. Plaintiff’s primary contention is that he

was disabled because the injury limited his vision and breathing and because his muscles

atrophied for some period after spending a month hospitalized and more time bedridden at home.

AR 85-86. The ALJ did not inquire at the hearing about the weightlifting noted in Plaintiff’s

medical record. The notation the ALJ referenced stated only that Plaintiff was “active in weight-

lifting, working toward rehabilitation from a facial/skull injury.” AR 1379. That Plaintiff

engaged in physical therapy to rebuild his muscular strength can hardly be held against him. It is

not a clear and convincing reason to discount Plaintiff’s claim to have been disabled by an injury

that hospitalized him for a month, particularly because the ALJ did not find the weightlifting

important enough to ask about it at the hearing.

       The part-time work that Plaintiff performed for his friend also does not contradict his

symptom testimony. Further, the ALJ did not point to any specific conflicting testimony.

Plaintiff detailed the significant accommodations his friend made that allowed Plaintiff to

perform the work, which included three to four breaks an hour. AR 92-93. The friend allowed

Plaintiff to work at his own pace and on a flexible schedule. AR 81. The friend’s wife was a

licensed physical therapist who ensured that Plaintiff performed the work in a manner designed

to prevent further injury. Id. The ALJ also made no finding that any of these activities were

transferable to a workplace environment. For all these reasons, the ALJ’s reliance on Plaintiff’s




PAGE 12 – OPINION AND ORDER
         Case 3:18-cv-02029-SI         Document 26      Filed 05/15/20      Page 13 of 13




daily activities were not specific, clear, and convincing reasons to discount Plaintiff’s subjective

symptom testimony.

B. Remedy

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings.

       Plaintiff does not ask the Court to remand for an immediate payment of benefits. Rather,

he asks that the Court remand his case to the agency for a proper consideration of his credibility.

Given this fact, the Court finds it unnecessary to engage in a “credit-as-true” analysis here and

grants Plaintiff’s requested remedy.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 15th day of May, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 13 – OPINION AND ORDER
